Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-12 and 14-16 directed to inventions non-elected without traverse.  Accordingly, claims 11-12 and 14-16 have been cancelled.
Allowable Subject Matter
Claims 1-2, 4-10, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon is considered pertinent to applicant’s disclosure, but do not collectively teach or fairly well suggest applicant’s claimed invention. The independent claims 1 and 2 set forth separating pulse-echo components received from control points associated with a first area of the region of interest and control points associated with a second area of the region of interest; determining at least one of a contrast ratio between the first and second areas based on the received pulse-echo components and a signal to noise ratio based on pulse-echo components received from a reference portion of the region of interest and pulse-echo components received from at least one of the first and the second control points; and modifying the waveform generated for one or more of the plurality of ultrasound transducer elements based on at least one of the contrast ratio and the signal to noise ratio. In combination with each of the other limitations in the claims, the independent claims and as such the dependent claims are distinguishable over the prior art, and are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M MCDONALD/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793